EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March27, 2014, with respect to the consolidated financial statements included in the Annual Report of GlobalSCAPE, Inc. on Form 10-K for the year ended December31, 2013. We hereby consent to the incorporation by reference of said report in the Registration Statements of GlobalSCAPE, Inc. on Forms S-8 (File No.333-61180, effective May17, 2001; File No333-61160, effective May17, 2001, File No.333-145771, effective August29, 2007, and File No.333-168871, effective August16, 2010). /s/ Grant Thornton LLP Houston, Texas March27, 2014
